AO 450 (GAS Rev 10/03) Judgment in a Civil Ca$e

United States District Court
Southern District of Georgia

 

FRAN'K D. MONSEGUE. SR..

Plaintiff,

IUDGMENT IN A CIVIL CASE

v CASE NUMBER; 4118'€‘/'239
IUDGE WILLlAM T. MooRE. er a/.

Defendants.

m Jul'y Verdict. 'I`his action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict

E Decision by Coul't.This action came before the Court The issues have been considered and a decision has been

rendered.

IT IS ORDERED AND ADJUDGED

that in accordance With the Order of the Court entered on March 7, 2019, the Repolt and
Recolmnendation of the Magistrate Judge is ADOPTED as the opinion of the Colut. Consequently,
the Court DISMISSES W'ITHOUT PREJUDICE Plaintist Complaint and DENIES as moot all of

Plaintiff’s pending motions This case stands closed.

 

Approved by:

 

  
 

March 13, 2019
Date

* Scott L. Poff
Clerk

 

 

 

(By) Deputy C/erk

GAS Rev 1011/03

